Citation Nr: 0306964	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  00-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a bilateral leg 
disability.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from June 1953 
to June 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In February 2001, the Board remanded the veteran's claim to 
the RO for additional development.  The Board notes that in a 
January 2003 statement, the veteran requested a Decision 
Review Officer (DRO) review his claim.  Since his claim had 
already been certified to the Board and was in remand status 
at that time, the veteran is not eligible for a DRO review.  
The case has been returned to the Board and is ready for 
further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.  

2.  The veteran does not have a low back disability as the 
result of disease or injury during service.

3.  The veteran does not have a bilateral leg disability as 
the result of disease or injury during service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active military service, nor may arthritis be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 1991 &Supp. 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2002).  

2.  A bilateral leg disability was not incurred in or 
aggravated by active military service, nor may arthritis be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via a statement of 
the case and a subsequent supplemental statement of the case 
of the evidence necessary to substantiate his claims.  The RO 
has secured medical records and the veteran has been examined 
in conjunction with these claims.  The veteran was 
specifically advised of which evidence, if any, should be 
obtained by the claimant and which evidence, if any, would be 
retrieved by the Secretary in a July 2001 letter from the RO.  
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claims.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claims.  

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for specific diseases or 
conditions such as arthritis which are presumed to have been 
incurred during service if manifested to a compensable degree 
within a specified period of time, generally, one year, as in 
the case of arthritis.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (Court), lay observation is competent. 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that service connection is warranted for 
a low back disability and for a bilateral leg disability.  He 
states that he was paralyzed from the waist down for a short 
period of time during service, and that that was the 
beginning of his back pain.  

The veteran's service medical records show no complaint, 
diagnosis or treatment for a back injury, back pain or 
bilateral leg injury.  He was treated in March 1954 for an 
allergic reaction to penicillin.  He complained of a tender 
lower right leg.  He was hospitalized at that time.  He had 
tenderness of both knees, and  pain in the right leg.  X-rays 
of the right leg showed no evidence of bone or joint 
abnormality.  He was found to have an allergy due to 
penicillin manifested by erythema, nodosum, purpura, and 
arthritis.  At separation in June 1955, the veteran's spine 
and lower extremities were noted to be clinically normal.  

VA outpatient treatment records show that in September 1998, 
the veteran had left knee pain.  He stated that one year 
prior he had twisted the knee and that it swelled.  He also 
complained of low back pain.  Mild degenerative changes with 
narrowed joint space was noted on X-rays of the knee, and X-
rays of the spine showed advanced degenerative changes with 
disc space narrowing at all levels.  He underwent an 
orthopedic consult in February 1999, the veteran reported 
having knee pain and chronic back pain which he reported he 
had experienced for a number of years.  Lumbar spondylosis 
with degenerative disc disease was noted.  

VA outpatient treatment records show in 2002, the veteran was 
treated for back pain.  He received caudal epidural treatment 
and was referred to the rehab pain therapy program for a one-
time treatment.  It was noted in October 2002 that the 
veteran gave a history of back pain dating to 1953 and that 
he had recently fallen off a roof.  He also reported having 
occasional right anterior thigh pain.  

The veteran was examined by VA in December 2002.  The 
examiner noted that the claims file had been reviewed in 
great detail.  The veteran reported a history of having low 
back pain and lower extremity pain in 1953-1954 while on 
active duty.  He reported that he was hospitalized and that 
it was thought that he had had an allergic reaction to 
penicillin, causing him to be paralyzed from the waist down 
for a short period of time.  He stated that he currently had 
back and leg pain.  The veteran was examined.  The examiner 
concluded the following:


"As noted earlier I have read the patients 
Electronic record, his C-file to include the VA 
Remand, and the old medical records from his active 
duty service '53-'55.  There is no mention of a back 
injury, back pain, nor leg injury.  The patient was 
admitted the hospital at Camp Polk (now Ft. Polk), LA 
after an allergic reaction to penicillin.  The 
diagnosis at the time was the aforementioned plus 
purpura, Meningiococciemia, r/o acute trichinosis.  
There is no mention of paralysis.  There is mention 
in further notations of the possibility of a 
thrombophlebitis, however again no mention of a B. LE 
weakness.  The patient was admitted, according to his 
records, on March 5th and was RTD on the 18th of 
March '53.  Also of significance is the fact that on 
the patients separation physical dated 01 June '55 he 
mentions block #32 of "tonsils age 5" and in block 
#34 Brooklun, NY Fell out of a window" however there 
is no mention of any of the hospitalizations while in 
the service.  In block #20 the patient checks off 
swollen and painful joints, cramps in legs, bone, 
joint or other deformity but answered "no" to 
paralysis (Inc. infantile).  GT Hepptling, l/LT, MC 
signed off on the SF 89 (in the patient's 
handwriting) and the SF 88 signed off by GT Heppting, 
l/LT, MC gave him "l's on the PULHES portion which 
includes the LE's.  

Referring to the VA Form 21-2507 there is no etiology 
linking the patients (sic) complaints, while on 
active duty, to the complaints that he presently 
lists.  If there is such documentation, other than 
that which I have reviewed to link the events of '53-
54, then one would need to explore the records again 
to bring all of the service records together for 
another review."

In a January 2003 letter from a private examiner, it was 
noted that he had been following the veteran since 2001, and 
treating him for severe back problems.  The examiner stated 
that the veteran reported to him that he injured his back 
while on maneuvers in Camp Polk in 1954.  It was stated that 
the veteran's disability is characteristic of the sort of 
injury he claims occurred on active duty.  It was opined that 
it was as likely as not that the veteran's current back 
condition is directly related to his military service.  

The Board notes that the veteran had some complaints of right 
leg pain and tenderness in both knees in 1954.  These 
complaints were found to be symptoms of an allergic reaction 
to penicillin.  There is nothing in the service records to 
show that he had low back complaints during service, and at 
separation, no pertinent abnormality was noted.  

After service, there is no showing of any back or lower 
extremity problems including arthritis, until 1998, over 40 
years after service discharge.  The gap of many years after 
service during which there was no medical evidence of a back 
or lower extremity disability is probative evidence against 
the assertion that the veteran's current conditions are 
related to service.  It is noted that the veteran reported on 
his January 2000 substantive appeal that he had been to many 
doctors and chiropractors over the years.  However he also 
reported that he had no record of these visits.  Thus, there 
is no evidence available concerning treatment prior to 1998.  

With respect to the evidence, the law is clear that it is the 
Board's duty to assess the credibility and probative value of 
the evidence and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  That responsibility is particularly 
important where, as here, medical opinions diverge.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons for 
favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

A diagnosis or opinion by a medical professional is not 
conclusive, and is not entitled to absolute deference.  The 
Court has provided extensive guidance for weighing medical 
evidence.  A medical opinion based upon an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  

Here, a private examiner has opined that the veteran's 
current back disability is related to his military service.  
However, when rendering this medical opinion, the physician 
does not indicate that he reviewed the veteran's claims 
folder, or any of the veteran's medical records.  Instead, 
the report indicates that the physician totally relied on the 
veteran's historical account of an inservice injury, which 
has not been confirmed by objective medical evidence.  Thus, 
to the extent that the examiner based a finding on a 
recitation by the veteran of his own medical history, the 
information is not probative evidence as to the etiology of 
the veteran's low back disorder.  Because the report does not 
indicate that the physician based his opinion on independent 
clinical data, the Board finds that his opinion is of little 
probative value and is insufficient to establish service 
connection.  As the evidence is not probative, it cannot form 
the basis of competent medical evidence of a nexus.  
See generally, LeShore v. Brown, 8 Vet. App. 406 (1995).

On the other hand, the opinion of the examiner who performed 
the December 2002 VA examination is most persuasive, as it 
was clearly based on a review of the claims folder, and 
included an examination of the veteran with reasons and bases 
for the opinion offered.  Greater weight may be placed on one 
medical professional's opinion over another's, depending on 
factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In weighing the respective medical opinions here, the VA 
physician's opinion reflects an examination of the veteran 
and a full review of all the evidence of record, including 
the clinical records created when the veteran was on active 
duty.   In view of the circumstances in this case, and 
particularly in light of the VA physician's thorough, 
objective review of the clinical evidence pertinent to the 
veteran's claim, the VA examiner's opinion that the veteran's 
low back and lower extremity complaints are not related to 
service, is accorded higher probative value.  The 
preponderance of the evidence is against the veteran's claims 
and thus his claims must be denied.  


ORDER

Service connection for a low back disability is denied.  

Service connection for a bilateral leg disability is denied.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

